IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-29,164-19


IN RE LARRY MONTOYA CANTU, Relator





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 210-CR-9404-W1 AND 210-CR-11876-W2 

IN THE 144th DISTRICT COURT
FROM BEXAR COUNTY


Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed an application for a writ of
habeas corpus in the 144th District Court of Bexar County challenging cause number 210-CR-9404
on March 5, 2012, and this Court's records indicate that the trial court entered orders designating
issues in that cause on March 23, 2012, and June 21, 2012.  Relator also alleges that he filed an
application for a writ of habeas corpus in the same court challenging cause number 210-CR-11876
on October 8, 2012, and this Court's records show that the trial court entered an order designating
issues in that cause on October 31, 2012.  Neither application has yet been forwarded to this Court.	Respondent, the Judge of the 144th District Court of Bexar County, shall file a response with
this Court by having the District Clerk submit the record on such habeas corpus applications.  In the
alternative, Respondent may resolve the issues set out in the orders designating issues and then have
the District Clerk submit the records on such applications.  In either case, Respondent's answer shall
be submitted within 30 days of the date of this order.  This application for leave to file a writ of
mandamus will be held in abeyance until Respondent has submitted a response.

Filed:	August 21, 2013
Do not publish